--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BILL OF SALE AND ASSIGNMENT


BILL OF SALE


THIS BILL OF SALE (this "Bill of Sale") is entered into and effective as of
September 23, 2013 by and between Indo Global Exchange PTE LTD., a company
organized under the laws of Singapore ("Seller"), and Indo Global Exchange(s)
Pte. Ltd., a Nevada corporation (f/k/a Claridge Ventures, Inc.) ("Buyer").
 
WHEREAS, Seller, Buyer and the other signatories thereto are parties to an
Amended and Restated Asset Purchase Agreement, dated September 23, 2013(the
"Purchase Agreement");
 
WHEREAS, the execution and delivery of this Bill of Sale is contemplated by
Section 5.02(f) of the Purchase Agreement; and
 
WHEREAS, capitalized terms used herein and not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth in the Purchase Agreement, the parties hereto
hereby agree as follows:
 
1. Sale of Purchased Assets.  For true and lawful consideration paid to it by
Buyer, the sufficiency of which is hereby acknowledged, Seller hereby sells,
assigns, transfers, conveys and delivers to Buyer, all right, title and interest
in and to all of the Purchased Assets, free and clear of all Liens. The sale,
assignment, transfer, conveyance and delivery of the Purchased Assets made
hereunder are made in accordance with and subject to the representations,
warranties, covenants and provisions contained in the Agreement..
 
2. Further Assurances.  Seller shall from time to time after the delivery of
this Bill of Sale, at Buyer's reasonable request and without further
consideration, execute and deliver such other instruments of conveyance and
transfer, consents, bills of sale, assignments and assurances presented by Buyer
as reasonably necessary to more effectively consummate, confirm or evidence the
sale, assignment, transfer, conveyance and delivery to Buyer of the Purchased
Assets as contemplated under the Purchase Agreement.
 
3. Conflict with the Purchase Agreement.  In the event of a conflict between the
terms and conditions of this Bill of Sale and the terms and conditions of the
Purchase Agreement, the terms and conditions of the Purchase Agreement shall
govern, supersede and prevail.  Notwithstanding anything to the contrary in this
Bill of Sale, nothing herein is intended to, nor shall it, extend, amplify, or
otherwise alter the representations, warranties, covenants and obligations of
the parties contained in the Purchase Agreement or the survival thereof as
provided and subject to the limitations set forth in the Purchase Agreement.
 
4. Power of Attorney.  Seller hereby constitutes and appoints Buyer, its
successors and assigns, the true and lawful attorneys of Seller with full power
of substitution, in the name of Seller or in the name and stead of Buyer, but on
behalf of and for the benefit of Seller, its successors and assigns:
 
(a)  
to collect, demand and receive any and all of the Purchased Assets transferred
hereunder and to give receipts and releases for and in respect of the same;

 
 
1

--------------------------------------------------------------------------------

 
 
(b)  
to institute and prosecute in Seller's names, or otherwise, for the benefit of
Buyer, any and all actions, suits or proceedings, at law, in equity or
otherwise, which Buyer may deem proper in order to collect, assert or enforce
any claim, right or title of any kind in or to the Purchased Assets hereby sold
and assigned to Buyer or intended so to be, to defend or compromise any and all
such actions, suits or proceedings in respect of any of the Purchased Assets,
and to do all such acts and things in relation thereto as Buyer shall deem
advisable for the collection or reduction to possession of any of the Purchased
Assets; and

 
(c)  
to take any and all other reasonable action designed to vest more fully in Buyer
the Purchased Assets hereby sold to Buyer or intended so to be and in order to
provide for Buyer the benefit, use, enjoyment and possession of such Purchased
Assets.

 
Seller acknowledges that the foregoing powers are coupled with an interest and
shall be irrevocable by it or upon its subsequent dissolution or in any manner
or for any reason. Buyer shall be entitled to retain for its own account any
amounts collected pursuant to the foregoing powers, including any amounts
payable as interest with respect thereto.
 
5. Notices.  Any notice, request or other document to be given hereunder to any
party hereto shall be given in the manner specified in Section 8.01 of the
Purchase Agreement.  Any party hereto may change its address for receiving
notices, requests and other documents by giving written notice of such change to
the other parties hereto.
 
6. Enforceability.  Whenever possible, each provision of this Bill of Sale shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Bill of Sale or the application of any such
provision to any person or circumstance shall be held to be prohibited by or
invalid, illegal or unenforceable under applicable law in any respect by a court
of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Bill of Sale.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Bill of Sale a legal, valid and enforceable provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible.
 
7. Amendments. This Bill of Sale may be amended, and any provision of this Bill
of Sale may be waived; provided that no such amendment or waiver shall be
binding upon any party hereto unless set forth in a writing executed by Buyer
and Seller and referring specifically to the provision alleged to have been
amended or waived.
 
8. Assignment.  This Bill of Sale shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
except that neither this Bill of Sale nor any of the rights, interests or
obligations hereunder may be assigned or delegated by Seller (including by
operation of law) without the prior written consent of Buyer. In addition, Buyer
may assign in whole or in part its rights and obligations pursuant to this Bill
of Sale to one or more of its affiliates so long as such affiliates assume in
writing all of Buyer's obligations hereunder without exception.  Buyer may
assign, in whole or in part and without Seller's consent, this Bill of Sale and
its rights and obligations hereunder in connection with a merger or
consolidation involving Buyer or in connection with a sale of stock (or other
ownership interests) or assets of Buyer or other disposition of all or any
portion of the Business so long as Buyer or any such acquirer, as applicable,
remains obligated for or assumes in writing all of Buyer's obligations hereunder
without exception.  Buyer may assign any or all of its rights pursuant
 
2

--------------------------------------------------------------------------------

 
 
9. to this Bill of Sale  to any of its lender(s) as collateral security, so long
as Seller's rights hereunder are not diminished except as set forth in the
Subordination Agreements.
 
10. Counterparts.  This Bill of Sale may be executed in one or more counterparts
(including by means of telecopied signature pages), all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.
 
11. Governing Law.  The law of the State of Nevada shall govern all questions
concerning the construction, validity, interpretation and enforceability of this
Bill of Sale, and the performance of the obligations imposed by this Bill of
Sale, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Nevada or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Nevada.
 
12. No Third Party Beneficiaries.  This Bill of Sale is for the sole benefit of
the parties hereto and their permitted assigns and nothing herein expressed or
implied shall give or be construed to give any person, other than the parties
hereto and such permitted assigns, any legal or equitable rights hereunder.
 
*  *  *  *  *
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be duly
executed as of the date first above written.
 

   BUYER:            INDO GLOBAL EXCHANGE(S) PTE. LTD.          By:      Name:
John O’Shea    Title:  President           SELLER:           INDO GLOBAL
EXCHANGE PTE LTD.          By:      Name: Ang Hock Hin    Title:  Director      
 

        
Bill of Sale Signature Page
 
4

--------------------------------------------------------------------------------

 
